Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 1 of 10 PageID: 1




U.S. Equal Employment Opportunity Commission
New York District Office
33 Whitehall Street, 5th Floor
New York, New York 10004
Caitlin D. Brown, Trial Attorney
(929) 506-5277

Prime Healthcare Services – Saint Clare’s, LLC
25 Pocono Road
Denville, NJ 07834
973-625-6000

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


U.S. EQUAL EMPLOYMENT                                )
OPPORTUNITY COMMISSION,                              )
                                                     )
               Plaintiff,                            )       Civil Action No. 2:21-cv-2055
                                                     )
       v.                                            )       COMPLAINT AND
                                                     )       JURY DEMAND
PRIME HEALTHCARE SERVICES –                          )
SAINT CLARE’S, LLC D/B/A SAINT                       )
CLARE’S HEALTH,                                      )
                                                     )
               Defendant.                            )
                                                     )

                                  NATURE OF THE ACTION

       This is an action under the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.,

as amended by the Americans with Disabilities Act Amendments Act of 2008 (“ADA”) and

Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, to correct unlawful employment

practices on the basis of disability and to provide appropriate relief to Taylor McKay

(“McKay”). The United States Equal Employment Opportunity Commission (“EEOC” or

“Commission”) alleges that Defendant Prime Healthcare Services – Saint Clare’s, LLC d/b/a

Saint Clare’s Health (“St. Clare’s” or “Defendant”) unlawfully withdrew its offer of

                                                1
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 2 of 10 PageID: 2




employment to McKay because of her disability and failed to provide her with a reasonable

accommodation, in violation of the ADA.

                                 JURISDICTION AND VENUE

      1.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA,

as amended, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3)

of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-

5(f)(1) and (3); and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

      2.       The practices alleged to be unlawful were committed within the jurisdiction of

the United States District Court for the District of New Jersey.

                                            PARTIES

      3.       Plaintiff, the United States Equal Employment Opportunity Commission, is the

agency of the United States of America charged with the administration, interpretation, and

enforcement of Title I of the ADA, and is expressly authorized to bring this action by Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1)

and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).

      4.       At all relevant times, St. Clare’s has continuously been a Delaware limited

liability corporation doing business in the State of New Jersey, and employing at least fifteen

(15) employees.

      5.       At all relevant times, St. Clare’s has continuously been an employer engaged in

an industry affecting commerce under Sections 101(2) of the ADA, 42 U.S.C. § 12111(2), and

Section 101(7) of the ADA, 42 U.S.C. § 12111(7), which incorporates by reference Sections

701(g) and (h) of Title VII, 42 U.S.C. §§ 2000e(g) & (h).


                                                2
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 3 of 10 PageID: 3




      6.         At all relevant times, St. Clare’s has been a covered entity under Section 101(2)

of the ADA, 42 U.S.C. § 12111(2).

                               ADMINISTRATIVE PROCEDURES

      7.         More than 30 days prior to the institution of this lawsuit, Taylor McKay filed a

Charge of Discrimination with the EEOC alleging violations of the ADA by St. Clare’s.

      8.         On September 1, 2020, after an investigation, the EEOC issued St. Clare’s a

Letter of Determination finding reasonable cause to believe that St. Clare’s violated the ADA

and inviting St. Clare’s to join with the Commission in informal methods of conciliation to

endeavor to eliminate the discriminatory practices and provide appropriate relief.

      9.         The Commission engaged in communications with St. Clare’s to provide it the

opportunity to remedy the discriminatory practices described in the Letter of Determination.

      10.        The Commission was unable to secure from St. Clare’s a conciliation agreement

acceptable to the Commission.

      11.        On November 2, 2020, the Commission issued St. Clare’s a Notice of Failure of

Conciliation.

      12.        All conditions precedent to the institution of this lawsuit have been fulfilled.

                                    STATEMENT OF CLAIMS

       13.       St. Clare’s has engaged in unlawful employment practices in violation of Section

102(a) of Title I of the ADA, 42 U.S.C. §§ 12112(a), by discriminating against McKay by

withdrawing her offer of employment because of her disability.

            a.   St. Clare’s is a provider of medical services in New Jersey. It operates two

                 hospitals, as well as a behavioral health center, imaging center, and a primary

                 care physician practice.


                                                   3
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 4 of 10 PageID: 4




       b.   On September 3, 2019, St. Clare’s offered Taylor McKay the position of Per

            Diem EMS Dispatcher, which McKay accepted.

       c.   McKay was a qualified individual with respect to this position, under 42 U.S.C.

            § 12111(8).

       d.   At the time McKay accepted the position, St. Clare’s was aware that McKay was

            about six months pregnant and due to give birth in December 2019.

       e.   Michelle Flynn, St. Clare’s Human Resources Generalist, told McKay that she

            would be permitted to take a multi-week unpaid leave of absence upon the birth

            of her child.

       f.   Before McKay could start work, she had to pass a pre-employment background

            check, drug test, reference check, and health screening.

       g.   Her pre-employment drug screening appointment was scheduled for September

            6, 2019, and her medical exam was scheduled for September 13, 2019.

       h.   McKay attended the appointments on September 6 and September 13, 2019.

       i.   McKay’s employment with St. Clare’s would start with an orientation.

       j.   McKay’s orientation was originally scheduled to begin on October 14, 2019, but

            St. Clare’s later moved it to November 11, 2019.

       k.   On October 23, 2019, St. Clare’s medically cleared McKay for hire, in advance

            of the November 11, 2019 start date.

       l.   On November 3, McKay began experiencing intense migraines and sensitivity to

            light, along with increased nausea and vomiting. As a result, McKay was

            confined to her bed in a darkened room. McKay was unable to go about her day,

            and was substantially limited in seeing, concentrating and thinking.


                                             4
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 5 of 10 PageID: 5




       m. McKay was an individual with a disability, as defined in 42 U.S.C. § 12102.

       n.   Later that day, McKay was hospitalized and subsequently diagnosed with

            preeclampsia, a pregnancy complication affecting the circulatory system,

            characterized by high blood pressure, with risk of damage to other organ

            systems, such as the liver and kidneys, and risk to the fetus.

       o.   One of the most effective treatments for preeclampsia is delivery of the patient’s

            baby. McKay was therefore induced into early labor.

       p.   On November 6 after the induction began, McKay emailed Respondent’s HR

            Generalist, Michelle Flynn, from her hospital bed, saying:

                I am reaching out because I have been diagnosed with preeclampsia
                and I was induced and am awaiting the arrival of my baby. So therefore
                I will not be able to attend orientation next week, and I am reaching out
                to see what steps I need to take next. Please let me know.

       q.   Flynn understood McKay’s email to be a request to delay her start date because

            of her preeclampsia.

       r.   Flynn forwarded this email to McKay’s future manager, Vito Ciccetti, with the

            message “[w]e need to talk.”

       s.   Only a few hours after receiving McKay’s email, Flynn left a voicemail for

            McKay saying, “because you are technically not an employee, I can’t hold the

            position for you. You can certainly apply when you’re all settled and you do

            want to re-enter the workforce, but at this point, I can’t hold that position for

            you.”

       t.   McKay gave birth to her baby that same day, approximately one month

            premature.




                                              5
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 6 of 10 PageID: 6




       u.   McKay’s preeclampsia did not immediately abate after the birth of her son. She

            continued to have severely high blood pressure for several days, requiring

            intravenous magnesium and other medications.

       v.   McKay was discharged from the hospital on November 10. She was prescribed a

            blood pressure medication, told to take her blood pressure twice per day, to take

            it easy and not to work until she could be cleared at her follow-up appointment

            approximately five weeks later, on or about December 17th.

       w. McKay continued to suffer migraines for several days after her discharge.

       x.   After being released from the hospital, McKay called Flynn on November 15,

            2019. During this call, Flynn repeated what she had said in her earlier

            voicemail—that she could not hold the Per Diem EMS Dispatcher position for

            McKay.

       y.   After this call, Flynn wrote to Ciccetti, saying, “I told her that [she] would have

            to reapply when she is cleared to work and would have to interview, etc.”

       z.   McKay was ultimately cleared to start work during her appointment on or about

            December 17th, approximately five weeks after her discharge from the hospital.

            Thereafter, McKay was able to perform all essential functions of the Per Diem

            EMS Dispatcher job.

       aa. After the offer for the Per Diem EMS Dispatcher role to McKay was withdrawn,

            St. Clare’s did not hire someone to fill that position until February 10, 2020.

       bb. St. Clare’s withdrew McKay’s offer of employment because she had

            preeclampsia which required hospitalization.

       cc. This adverse employment decision resulted in harm to McKay.


                                             6
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 7 of 10 PageID: 7




       14.       St. Clare’s has engaged in unlawful employment practices in violation of Section

102(a) and (b)(5)(B) of Title I of the ADA, 42 U.S.C. §§ 12112(a) and (b)(5)(B), by failing to

engage in a good faith interactive process to identify accommodations and failing to provide

McKay with a reasonable accommodation as a result of her disability.

            a.   The EEOC incorporates all subparagraphs of paragraph 13 as if fully set forth

                 herein.

            b.   McKay’s email to Flynn on November 6, 2019 made St. Clare’s aware of

                 plaintiff’s disability, and plaintiff’s request for an accommodation for, or

                 assistance with, her disability.

            c.   St. Clare’s did not send any communications to McKay regarding her medical

                 diagnosis, her restrictions, or possible accommodations.

            d.   Only hours after receiving McKay’s request, St. Clare’s rejected McKay’s

                 request for a reasonable accommodation, and withdrew her offer of employment.

            e.   St. Clare’s failed to engage in the interactive process in good faith, after being

                 put on notice of McKay’s disability and need of assistance for that disability.

            f.   St. Clare’s failed to provide McKay with a reasonable accommodation of

                 delaying her start date by approximately five weeks, which would have allowed

                 her to complete the essential functions of the Per Diem EMS Dispatcher position.

      15.        McKay suffered damages as a result of St. Clare’s actions as described in

paragraphs 13 and 14 above.

      16.        The unlawful employment practices complained of in paragraphs 13 and 14

above were intentional.




                                                    7
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 8 of 10 PageID: 8




          17.     The unlawful employment practices complained of in paragraphs 13 and 14

above were done with malice or with reckless indifference to McKay’s federally protected

rights.

                                       PRAYER FOR RELIEF

          Wherefore, the Commission respectfully requests that this Court:

          A.      Grant a permanent injunction enjoining Defendant, its officers, successors,

assigns, and all persons in active concert or participation with it, from engaging in disability

discrimination, and from engaging in any employment practice that discriminates on the basis of

disability.

          B.      Order Defendant to institute and carry out policies, practices, and programs that

provide equal employment opportunities and reasonable accommodations for qualified

individuals with disabilities and that eradicate the effects of its past and present unlawful

employment practices.

          C.      Order Defendant to make McKay whole by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices.

          D.      Order Defendant to make McKay whole by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above, in

amounts to be determined at trial.

          E.      Order Defendant to make McKay whole by providing compensation for past and

future non-pecuniary losses resulting from the unlawful employment practices described above,

including emotional pain, suffering, inconvenience, mental anguish, and other nonpecuniary

losses, in amounts to be determined at trial.


                                                   8
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 9 of 10 PageID: 9




        F.     Order Defendant to pay McKay punitive damages for the malicious and/or

reckless conduct described above, in amounts to be determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper to the public

interest.

        H.     Award the Commission its costs of this action.

                                  JURY TRIAL DEMANDED

        The Commission requests a jury trial on all questions of fact raised by its Complaint.


Dated: February 8, 2020
                                                     Respectfully submitted,

                                                     SHARON FAST GUSTAFSON
                                                     General Counsel

                                                     GWENDOLYN YOUNG REAMS
                                                     Associate General Counsel

                                                     U.S. EQUAL EMPLOYMENT
                                                     OPPORTUNITY COMMISSION
                                                     131 M Street, N.E.
                                                     Washington, D.C. 20507

                                                     JEFFREY BURSTEIN
                                                     Regional Attorney

                                                     KIMBERLY A. CRUZ
                                                     Supervisory Trial Attorney
                                                     Florida Bar No. 153729
                                                     U.S. EQUAL EMPLOYMENT
                                                     OPPORTUNITY COMMISSION
                                                     New York District Office
                                                     33 Whitehall Street, 5th Floor
                                                     New York, NY 10004-2112
                                                     (929) 506-5345
                                                     kimberly.cruz@eeoc.gov

                                                     /s/ Caitlin Brown
                                                     CAITLIN D. BROWN
                                                     Trial Attorney
                                                9
Case 2:21-cv-02055-MCA-LDW Document 1 Filed 02/08/21 Page 10 of 10 PageID: 10




                                          New York Bar No. 5219506
                                          U.S. EQUAL EMPLOYMENT
                                          OPPORTUNITY COMMISSION
                                          New York District Office
                                          33 Whitehall Street, 5th Floor
                                          New York, New York 10004
                                          (929) 506-5277
                                          caitlin.brown@eeoc.gov




                                     10
